 


109 HR 1323 IH: Public Safety Interoperability Implementation Act
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1323 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Stupak (for himself, Mr. Fossella, Mr. Engel, Mrs. McCarthy, Mr. Oberstar, Mr. Towns, Mr. Nadler, Mr. Ackerman, Mr. McNulty, Ms. Berkley, and Mr. Gordon) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To establish a permanent grant program to improve public safety communications and the interoperability of emergency communications equipment. 
 
 
1.Short titleThis Act may be cited as the Public Safety Interoperability Implementation Act. 
2.FindingsThe Congress finds the following: 
(1)Following the tragic events of September 11, 2001, the need for interoperable communications for public safety became even more apparent, and critical to address. 
(2)The inability of many firefighters and police to communicate with each other in the World Trade Centers led to some loss of lives that perhaps could have been prevented. 
(3)As demonstrated by a hearing by the Committee on Energy and Commerce of the House of Representatives, Subcommittee on Telecommunications and the Internet, on June 11, 2003, interoperability problems and spectrum and equipment shortages continue to plague our nation’s first responders, and without additional funding these problems will continue. 
(4)Action is critical to address these shortages not only to ensure readiness in the event of another terrorist attack, but also to address daily communications needs that are essential. 
(5)Each day this Nation’s public safety officers put their lives on the line to serve this country and immediate increases in funding are essential. 
(6)According to the report by the Council on Foreign Relations, the United States is drastically underfunding local emergency responders, and remains dangerously unprepared to handle a catastrophic attack on American soil. 
3.Public safety trust FundPart A of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 901 et seq.) is amended by adding at the end the following new section: 
 
106.Public safety trust Fund 
(a)Establishment 
(1)Fund establishedThere is hereby established in the Treasury of the United States the Public Safety Communications Trust Fund. 
(2)DepositsThe Fund shall consist of— 
(A)the amounts appropriated pursuant to subsection (f); and 
(B)50 percent of the proceeds of any auction conducted pursuant to section 309(j) of the Communications Act of 1934 for any bands of frequencies other than those described in paragraph (3), except that such percentage may be reduced in accordance with paragraph (4). 
(3)Excepted frequenciesThe bands of frequencies described in this paragraph are the following: 
(A)the 216–220 megahertz band, the 1432–1435 megahertz band, the 1710–1755 megahertz band, and the 2385–2390 megahertz band of frequencies; and 
(B)any other band of frequencies reallocated from Federal use to non-Federal use after January 1, 2003, that is assigned by competitive bidding pursuant to section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)), except for bands of frequencies previously identified by the National Telecommunications and Information Administration in the Spectrum Reallocation Final Report, NTIA Special Publication 95–32 (1995). 
(4)Reduction of percentageIf the board of directors submits to the Congress a statement that— 
(A)projects that the future needs for grants under subsection (c) has been reduced to the extent that the percentage specified in paragraph (2) is likely to yield a surplus in the fund beyond the amounts needed to meet such needs, and 
(B)specifies a lower percentage that the board estimates to be sufficient to meet such needs (without yielding a surplus),paragraph (2) shall be applied to any auction subject to such paragraph that is conducted after the date of submission of such statement by substituting such lower percentage for 50 percent. 
(5)Fund availability 
(A)AppropriationThere are hereby appropriated from the Fund such sums as are authorized by the board to be disbursed for grants under this section. 
(B)Reversion of unused FundsAny grant proceeds that remain unexpended at the end of the grant period as determined under subsection (c)(3) shall revert to and be deposited in the Fund. 
(b)Board of directors 
(1)EstablishmentThe Fund shall be administered by the Administrator of the NTIA, in consultation with a board of directors comprised of 5 members, appointed by the Secretary, with experience in one or more of the following fields: grant and investment management; communications equipment and software applications; and public safety and emergency response. The board shall consult with, or include a member or members from, the Department of Homeland Security. 
(2)FunctionsThe board shall— 
(A)establish the reasonable and prudent criteria for the selection of the grant recipients under this section; 
(B)determine the amount of the grants awarded; and 
(C)review the use of funds made by such grant recipients. 
(3)Compensation prohibited; expenses providedThe members of the board shall serve without compensation, but may, from appropriated funds available for the administrative expenses of the NTIA, receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(c)Purpose and activities of the trust 
(1)Grant purposesIn order to achieve the objectives and carry out the purposes of this part, the Administrator is authorized to make grants, from amounts deposited pursuant to subsection (a)(2) and from the interest or other income on the Fund, to implement interoperability and modernization (including equipment upgrades) for the communications needs of public safety, fire, emergency, law enforcement, and crisis management by State and local government agencies and instrumentalities and nonprofit organizations. 
(2)Grant preference for broader scope of interoperabilityIn making grants from the Fund, the Administrator shall give preference to eligible entities that are proposing inter-agency or regional and multi-jurisdictional interoperability. 
(3)Grant availabilityGrants from the Fund shall be made available on a single or multi-year basis to facilitate long term planning and training. 
(d)Eligible entitiesThe following organizations and entities are eligible to apply for funds under this section: 
(1)an agency or instrumentality of a State or local government of the United States (including an agency or instrumentality of a territory or possession of the United States); and 
(2)a nonprofit agency or organization that is exempt from taxes under section 501(c)(3) of the Internal Revenue Code of 1986 and that performs a public safety function, as determined by the Administrator. 
(e)Permissible uses of FundsAmounts made available by grant from the fund may be used by eligible entities for equipment, training, planning, and research for the purposes of upgrading communications and the interoperability of communications used in public safety, fire, emergency, law enforcement, and crisis management. 
(f)Authorization of appropriationsThere are authorized to be appropriated to the Fund $500,000,000 for fiscal year 2004 and each of the 2 succeeding fiscal years. 
(g)Reports 
(1)By grant recipientsEach grant recipient shall submit to the Administrator and the board a report on the use of the funds provided by the grant, and on the progress made with respect to the improvement of the grant recipient’s communications capabilities. 
(2)By AdministratorThe Administrator shall annually submit to the Congress a report on the operations of the Fund and the grants made by the Funds. Such report shall include— 
(A)an identification of the grants made, the recipients thereof, and the planned uses of the amounts made available; 
(B)a financial report on the operations and condition of the Fund; and 
(C)a description of the results of the use of funds provided by grants under this section, including the status of interoperability implementation by the grant recipients. 
(h)RegulationsThe Administrator may prescribe such regulations as may be necessary and appropriate to carry out this section. 
(i)DefinitionsAs used in this section— 
(1)the term the Fund means the Public Safety Communications Trust Fund established pursuant to subsection (a); and 
(2)the term the board means the board of directors established pursuant to subsection (b).. 
 
